*360In an action, inter alia, to recover damages for breach of a collective bargaining agreement, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Phelan, J.), dated June 17, 2003, which granted the defendant’s motion to dismiss the second cause of action pursuant to CPLR 3211 (a) (7).
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the second cause of action asserted in the complaint. The defendant’s rejection of the arbitrator’s advisory award was permissible pursuant to the collective bargaining agreement and was not subject to an “arbitrary and capricious” standard of review (see Carter v County of Nassau, 8 AD3d 603 [2004]; Matter of O’Brien v Board of Educ. of City School Dist. of City of N.Y., 71 AD2d 605, 606 [1979]). Florio, J.P., S. Miller, Rivera and Lifson, JJ, concur.